Gantt, P. J.,
delivered the opinion of the court.
Birks sued Bussell before a justice of the peace, declaring that Bussell had conveyed to him a tract of land in St. Louis county with covenants of warranty. He assigned a breach of this covenant, and asked for damages amounting ■to $92.89 and interest.
*336The case was dismissed by the justice, as being beyond his jurisdiction. The Circuit Court, on motion of defendant when the case was before it on appeal, made the same-disposition of it. Plaintiff sued out a writ of error to this-court.
We make the same ruling. The statute expressly declares that justices of the peace shall not have cognizance “ of any action where the title to any land or tenements, shall come in question.” 2 Wag. Stat. 810.
This action is brought for an alleged breach of a covenant for title to land. The judgment of the Circuit Court-is affirmed,
all the judges concurring.